DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  However, the independent claims (1, 17 and 20) remain rejected under non-statutory double patenting.    

Dependent claims 2-16 and 18-19 are objected to as being dependent upon a rejected base claim (claims 1 and 17, respectively), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Or, in the alternative, are allowable subsequent to the removal of the non-statutory double patenting rejections.



Reasons For Allowance
The cited references do not disclose assigning a hybrid-logical-clock timestamp to each data item upon being written to the write-ahead log, wherein the hybrid-logical-clock timestamp is generated based on a hybrid logical clock of a distributed computing system, and replicating the data item to write-ahead logs of one or more of the multiple 


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1, 17 and 20 are rejected on the ground of nonstatutory double patenting as each being unpatentable over claim 1 of U.S. Patent No. 10,474,377. Although the claims at issue are not identical, they are not patentably distinct from each other because:  (1) Independent claims 1, 17 and 20 of the instant application omit the final wherein clause (containing two steps) of independent claim 1 of Patent No. 10,474,377 (i.e., the broader independent claims of the instant application, 16/589038, are each an obvious variant of the conflicting claim of the patent);  and, (2) the U.S. Patent No. 10,474,377 method claim 1 merely differs in subject matter category vice the system (claim 17) and non-transitory medium (claim 20)  claims of the instant application.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

US Patent Application Publications
Aguilera 	 				2014/0067759
Server timestamps and data updates (0018-0020 and 0035); Timestamping mechanisms (0052).  No use of hybrid-logical-clock timestamps, write-ahead logs or a consensus protocol.  



US Patents
Eckhardt					8,856,593
Use of consensus protocol and logical logs (Abstract); Consensus protocols and reads/writes, timestamping (col 2 lines 1-18 and 34-40); Consensus protocols, timestamping and logical logs (col. 3 lines 15-24).  No use of hybrid-logical-clock timestamps or write-ahead logs.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




May 19, 2021